 CINDY'S RESTAURANTS, INC.Cindy's Restaurants, Inc. and Hotel, Motel, Restau-rant Employees and Bartenders Union, Local # 19.Case 20-CA-12028April 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon a charge filed on October 12, 1976, by Hotel,Motel, Restaurant Employees and Bartenders UnionLocal # 19, herein called the Union, and duly servedon Cindy's Restaurants, Inc., herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 20, issued a complaint and notice of hearingon November 9, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 7,1976, following a Board election in Case 20-RC-13294 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about September 7, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On November 16, 1976,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On December 17, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and a motion to strike portionsof Respondent's answer, with a supporting brief.Subsequently, on December 29, 1976, the Board' Official notice is taken of the record in the representation proceeding,Case 20-RC-13294, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 In its response to the Notice To Show Cause, Respondent alleged thatit had not been provided or served with a copy of the General Counsel'sMotion for Summary Judgment and to stnke portions of Respondent'sanswer. In his opposition to Respondent's motion to return, the GeneralCounsel has attached as Appendixes A and B copies of an affidavit of229 NLRB No. 16issued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed an entry ofappearance and response to "Notice To Show Causeand Motion for Return of Case No. 20-RC-13294and Appurtenant File be Returned to the RegionalDirector, Region 20, with Instructions." Thereafter,the General Counsel filed an opposition to Respon-dent's motion for return.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent denies thejurisdictional facts as to out-of-state purchases, theUnion's status as a labor organization, the appropri-ateness of the unit, and the Union's majority status.Counsel for the General Counsel contends, on theother hand, that these issues were raised or couldhave been raised in the underlying representationcase and may not be relitigated. We agree.Review of the record herein, including that in Case20-RC-13294, discloses that, after a hearing in therepresentation case, the Regional Director issued, onJuly 21, 1976, a Decision and Direction of Electionin which she found, inter alia, that (1) during the 12months preceding the hearing Respondent purchasedand received from outside California more than$10,000 worth of supplies; (2) the Union was a labororganization; and (3) a unit limited to Respondent'sMorgan Hill Restaurant was appropriate, contrary toRespondent's contention for a broader unit. In theelection held on August 27, 1976, the tally of ballotsfurnished that day showed that nine votes were castfor, and eight against, the Union, with no challengedballots.3On September 3, Respondent mailed objec-tions to the election to the Regional Office. OnSeptember 7, the Regional Director returned theSeptember 3 letter on the ground that it should haveservice and of a return receipt card. These appendixes, as well asRespondent's timely responses herein, establish that Respondent was servedwith the General Counsel's motions and was not prejudiced in its defenseagainst them.3 The tally of ballots shows that on I. 2, "Void ballots," the word "one"is written in; on I. 7, "Valid votes counted," is the figure "17"; on i. 8,"Challenged ballots," there is a "zero" and the word "one" both lined out;on 1. 9, "Valid votes counted plus challenged ballots," is the figure "18"; onI. 10, "Challenges are not sufficient in number to affect the results of theelection," the word "not" is circled; and on I. I I, "A majority of valid votescounted plus challenged ballots (item 9) has not been cast for: Petitioner."the word "not" has been stricken.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen received in the Regional Office no later thanSeptember 3, 1976, but in fact was not received untilSeptember 7, more than 5 working days after August27, and therefore was not timely filed.4Accordingly,the same day, in the absence of any objections filedto the tally of ballots and to the conduct of theelection within the time provided therefor, theRegional Director certified the Union as the exclu-sive representative in the unit found appropriate.Respondent failed to file with the Board a request forreview of the Regional Director's rejection of itsobjections as untimely and her subsequent certifica-tion of the Union. It thus appears that Respondent isattempting to raise issues which were, or could havebeen, timely raised in the underlying representationproceeding and which it did not raise to the Board.This it may not do.5It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment7and deny Respondent'smotion for return of Case 20-RC- 13294.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a California corporation having aplace of business in Morgan Hill, California, isengaged in the operation of seven restaurants atseparate locations in northern California. During thepast 12 months, Respondents received gross revenues4 In rejecting Respondent's objections as untimely, the Regional Directorinadvertently cited Sec. 102.67 of the Board's Rules and Regulations, ratherthan Sec. 102.69.5 In its answer to the complaint Respondent denied the out-of-statepurchases of supplies valued in excess of $10,000, the Union's status as alabor organization, the appropriateness of the unit of Morgan Hillemployees, and the majority status of the Union. These issues, raised by thedenials of the answer and in the response, were resolved in the underlyingrepresentation case and were not raised with the Board. In its response,Respondent now raises the issue of (1) the ambiguity of the tally of ballotsestablishing the Union's majority status, and (2) the timeliness of itsin excess of $500,000 and purchased and receivedsupplies valued in excess of $10,000 which wereshipped to it from points outside the State ofCalifornia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Restaurant Employees and Bartend-ers Union, Local # 19, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed by the Employer at itslocation in Morgan Hill, California, includingcooks, waitresses, bus girls, bus boys and dish-washers; excluding guards and supervisors asdefined in the Act.2. The certificationOn August 27, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 7, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.objections rejected by the Regional Director. These two issues were mattersthat could have been, but were not, raised in the underlying representationcase before the Board. In any event, we find that the tally of ballots issufficiently clear to support the Union's majority status and that theRegional Director properly rejected Respondent's objection as untimelyfiled.6 See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).7 In view of our determination herein, we deem it unnecessary to ruleupon the General Counsel's motion to strike portions of Respondent'sanswer.42 CINDY'S RESTAURANTS, INC.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 7, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 7, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceSeptember 7, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Cindy's Restaurants, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees andBartenders Union, Local # 19, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All employees employed by the Employer at itslocation in Morgan Hill, California, including cooks,waitresses, bus girls, bus boys and dishwashers;excluding guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since September 7, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 7, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Cindy's Restaurants, Inc., Morgan Hill, California,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hotel, Motel, Res-taurant Employees and Bartenders Union, Local43 DECISIONS OF NATIONAL LABOR RELATIONS BOARD# 19, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees employed by the Employer at itslocation in Morgan Hill, California, includingcooks, waitresses, bus girls, bus boys and dish-washers; excluding guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its location in Morgan Hill, California,copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel,Motel, Restaurant Employees and BartendersUnion, Local # 19, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reachedembody such understanding in a signed agree-ment. The bargaining unit is:All employees employed by the Employer atits location in Morgan Hill, California,including cooks, waitresses, bus girls, busboys and dishwashers; excluding guards andsupervisors as defined in the Act.CINDY'S RESTAURANTS,INC.44